Exhibit 99.1 Joshua P. McGinn, CEP Senior Vice President, Western Region Relationship Management American Stock Transfer & Trust Company, LLC One Embarcadero Center – Suite 566 San Francisco, CA 94111 Office: 415.835-1313 February 19, 2015 Alberta Securities Commission British Columbia Securities Commission Ontario Securities Commission RE:Xenon Pharmaceuticals Inc. Pursuant to a request from the above-mentioned reporting issuer, we wish to advise you of the following information in connection with its Annual Meeting of Shareholders: Date of meeting: May 4, 2015 Record date for notice: March 17, 2015 Record date for voting: March 17, 2015 Beneficial ownership determination date: March 17, 2015 Securities entitled to notice: Common Shares Securities entitled to vote: Common Shares Issuer mailing directly to non objecting beneficial owners: No Issuer will pay for objecting beneficial owner material distribution: No Issuer using notice-and-access for registered investors: No Issuer using notice-and-access for non-registered investors: No Notice-and-access stratification criteria: N/A Yours very truly, Joshua P. McGinn Senior Vice-President, Western Region Relationship Management
